Exhibit 10.72

LOGO [g48676excpg1.jpg]

170 W. Tasman Drive

M/S SJ-BLDG 13/3

San Jose, CA 95134-1706

December 3, 2009

Brian Gibson

LookSmart, Ltd.

625 Second Street

San Francisco, CA 94107

Re: Agreement to Lease Equipment No. 7863-MM001-0

Dear Mr. Gibson:

Thank you for choosing Cisco Systems Capital Corporation for your current
financing arrangements. Enclosed you will find the following: Please note that a
Letter of Credit for 20% of the deal is required.

1. Agreement to Lease Equipment No. 7863-MM001-0 (Sign and Return)

2. Copy of Purchase Order/Quote

3. Billing Information (Sign and Return)

4. Sample Invoice

Please review, sign and initial where indicated. Please note that we are unable
to issue or release Purchase Orders until the signed documents are returned. To
expedite processing, documents may be sent to the fax number below. Billing will
not commence nor will payments be made to the vendors until the executed
original documents are returned including the Certificate of Acceptance.

Upon notification from the Vendor that shipment has been completed, I will send
a Certificate of Acceptance for your signature. In addition, you will receive
the countersigned Lease Agreement with its final Annex A and any additional
documents.

The initial invoice for Lease No. 7863-MM001-0 will follow lease commencement.
Please note that all taxes and freight charges paid by the Lessor will be
charged on that invoice.

If you have any questions, please call me at 408 525-1438. Thank you for
choosing Cisco Capital. We appreciate your business!

Sincerely,

 

/s/ Leigh Larsen

Leigh Larsen Cisco Systems Capital Corporation lelarsen@cisco.com



--------------------------------------------------------------------------------

LOGO [g48676excpg2.jpg]

Cisco Systems Capital Corporation

170 West Tasman Drive, Mailstop SJ-13/3

San Jose, CA 95134

 

Legal Name of Lessee

LookSmart, Ltd.

 

D.B.A. Name

        Federal Tax ID

Address

625 Second Street

          County

City

San Francisco

 

State

CA

 

Zip

94107

  

Corporation / Partnership / Proprietorship

a Delaware corporation

Contact Name

Brian Gibson

 

Phone Number

415-348-7207

      Fax Number

 

Total Amount Financed    $973,557.64       

Quantity        Model        Equipment Description        Serial #

Periodic Rent:

   $29,482.43 ***     

Lease Term:

   36 (Months)          SEE ATTACHED “ANNEX A”

End of Lease Option:

   $1 Out     

Equipment Location:

   See Attached “Annex A”   

***(Plus applicable taxes)

       

No. 7863- MM001-0

AGREEMENT TO LEASE EQUIPMENT

1. Lease of Equipment. In accordance with the terms and conditions of this
Agreement to Lease Equipment (“Lease”), Cisco Systems Capital Corporation
(“Lessor “) shall lease to Lessee, and Lessee shall lease from Lessor, the
personal property, and any one-time charges for related expenses financed by
Lessor (“Soft Costs”), described in Annex A hereto together with all
substitutions, replacements, repairs, parts and attachments, improvements and
accessions thereto (the “Equipment”), Annex A hereto is expressly incorporated
herein and made a part of this Lease.

2. Term of Lease. The term of this Lease shall commence on the date of execution
of the Certificate of Acceptance (“Commencement Date”), and continue for the
number of months set forth above (the “Initial Term”). If Lessee fails to return
the Certificate of Acceptance within 5 days of acceptance of the Equipment,
Lessee shall (i) be deemed to have accepted and ratified such Certificate of
Acceptance and (ii) be deemed to have authorized Lessor to complete and legally
sign the Certificate of Acceptance on behalf and in the name of Lessee. Unless
(a) Lessor receives written notice, at least 90 days prior to the expiration of
the Term, of Lessee’s intent to (i) purchase the Equipment pursuant to
Section 15, or (ii) not renew the Lease, or (b) the “End of Lease Option” above
specifies “$1 buy out”, this Lease shall renew automatically in 90-day
non-cancelable increments (each an “Extended Term”, and any Extended Term,
together with the Initial Term, the “Term”), This Lease is non-cancelable for
any reason whatsoever, prior to the end of the Lease Term.

3. Rent. Lessee agrees to pay Lessor the rent set forth above (“Rent”) for the
Equipment and any Soft Costs beginning the first day of the calendar month
immediately following the Commencement Date (unless the Commencement Date is the
first day of the month, in which case the first Rent payment shall be due on
such date) at the address specified above. The Rent for any Extended Term shall
be payable monthly, in advance, and shall be in an amount equal to that of the
original Rent, adjusted, as applicable, for Soft Costs.

4. Advance Change Agreement. Lessee acknowledges that complete and definitive
information regarding the Equipment may not be available at the time of
execution of this Lease and any Certificate of Acceptance Lessee hereby
irrevocably authorizes Lessor, without any further action or agreement by
Lessee, to (i) modify or replace Annex A or any Certificate of Acceptance in
order to supplement, correct, or replace descriptive or location information
regarding the Equipment, and (ii) increase or decrease the total amount financed
under this Lease, provided such increase or decrease shall in no event exceed
two percent (2%) of the amount set forth in the Lease as originally executed by
the parties, as Lessor may deem appropriate, to the extent necessary to
accurately document the Equipment information and/or the amount financed under
this Lease. Lessee agrees to be bound by such changes made by Lessor as though
set forth herein at the time of Lessee’s execution of this Lease or the
Certificate of Acceptance.

5. Disclaimers; Warranties. Lessee represents and acknowledges that the
Equipment is of a size, design, capacity and manufacture selected by it. LESSEE
LEASES THE EQUIPMENT AS IS AND, NOT BEING THE MANUFACTURER OF THE EQUIPMENT, THE

 

AGREEMENT TO LEASE EQUIPMENT (EASY LEASE)    CISCO CAPITAL CONFIDENTIAL REVISION
DATE: 1/01/2007   

 

1



--------------------------------------------------------------------------------

MANUFACTURER’S AGENT OR THE SELLER’S AGENT, LESSOR MAKES NO WARRANTY OR
REPRESENTATION WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY,
FITNESS FOR ANY PARTICULAR PURPOSE, DESIGN OR CONDITION OF THE EQUIPMENT, OR
INTELLECTUAL PROPERTY RIGHTS (INCLUDING WITHOUT LIMITATION ANY PATENT, COPYRIGHT
AND TRADEMARK RIGHTS, OF ANY THIRD PARTY WITH RESPECT TO THE EQUIPMENT, WHETHER
RELATING TO INFRINGEMENT OR OTHERWISE) WITH RESPECT TO THE EQUIPMENT. LESSOR
SHALL NOT BE RESPONSIBLE FOR ANY DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES ARISING FROM POSSESSION OR USE OF THE EQUIPMENT. All transferable
manufacturer and supplier warranty rights are, to the extent such rights have
been transferred to Lessor, hereby assigned without representation or warranty
by Lessor to Lessee for the Lease Term, which warranties Lessee is authorized to
enforce.

6. Net Lease; Payments Unconditional. THIS LEASE IS A NET LEASE. LESSEE’S
OBLIGATION TO PAY ALL RENT AND OTHER SUMS HEREUNDER, AND THE RIGHTS OF LESSOR IN
AND TO SUCH PAYMENTS, SHALL BE ABSOLUTE AND UNCONDITIONAL, AND SHALL NOT BE
SUBJECT TO ANY ABATEMENT, REDUCTION, SETOFF, OR RECOUPMENT, FOR ANY OTHER REASON
WHATSOEVER.

7. Use of Equipment. Lessee shall use the Equipment solely in the conduct of its
business, in a manner and for the use contemplated by the manufacturer thereof.
So long as no Event of Default exists, neither Lessor nor its assignee shall
interfere with Lessee’s right to use the Equipment under any Lease. Lessee
acknowledges and represents that the Equipment shall be and remain personal
property, notwithstanding the manner by which it may be attached or affixed to
realty.

8. Delivery; Installation; Return; Maintenance and Repair; Inspection. Lessee
shall be solely responsible, for (a) the delivery of the Equipment to Lessee,
(b) the return of Equipment to Lessor, upon expiration or termination of the
Lease, in good repair, condition and working order, ordinary wear and tear
excepted, at the location(s) within the continental United States specified by
Lessor, and (c) the installation, de-installation, maintenance and repair of the
Equipment. Lessee shall, at its expense, keep the Equipment in good repair,
condition and working order, ordinary wear and tear excepted. Unless Lessee is
purchasing the Equipment pursuant to Section 15, Lessee shall return the
Equipment to Lessor within 15 days of the termination or expiration of this
Lease. Lessee shall remain obligated to pay Rent until the Equipment is accepted
by Lessor in the condition required by this section. Lessee warrants that the
Equipment, upon return to Lessor, will be acceptable to the manufacturer for
maintenance. Lessor shall be entitled to inspect the Equipment at reasonable
times.

9. Taxes. Lessee shall pay, and hereby indemnifies and holds Lessor harmless
from all fees, assessments, taxes, and charges imposed by any governmental body
or agency upon or with respect to any of the Equipment, or the possession,
ownership, use or operation thereof. Lessor shall file and shall pay personal
property taxes payable with respect to the Equipment. Lessee shall pay to Lessor
the amount of all such personal property taxes within 15 days of its receipt of
an invoice for such taxes.

10. Risk of Loss. Lessee assumes all risk of loss for Equipment upon delivery to
Lessee. If the Equipment is lost or damaged beyond repair (a “Loss Event”),
Lessee shall pay to Lessor, within 30 days of a Loss Event, an amount equal to
the present value of the remaining Rents due under the Lease, plus any other
payment obligations under the Agreement that become due at the time of the Loss
Event. Equipment on or prior to such Loss Event. The Casualty Value of the
Equipment shall be 110% of the total Equipment cost set forth above, decreased
from month to month thereafter by 1.69% of the total Equipment cost. Upon making
such payment, the Rent for such Equipment shall cease to accrue, the Term of the
Lease as to such Equipment shall terminate.

11. Insurance. Lessee shall maintain property damage, liability insurance,
insurance against loss or damage to the Equipment in an amount no less than the
Casualty Value of the Equipment, with each such insurance policy naming Lessor
as loss payee or additional insured thereof. Lessee shall provide Lessor with a
Certificate of Insurance upon request.

12. Indemnity. Except with respect to the gross negligence or willful misconduct
of Lessor, Lessee hereby indemnifies and holds harmless Lessor from and against
any and all liability, damages, and costs arising from this Lease.

13. Prohibitions Related to Lease and Equipment. Without the prior written
consent of Lessor, Lessee shall not assign, lend, pledge, transfer, or sublease
the Equipment or the Lease, permit to exist any security interest, lien or
encumbrance with respect to any of the Equipment; or cause or permit any of the
Equipment to be moved from the location specified in Annex A.

14. Alterations and Modifications. Any alteration or improvement to any item of
Equipment shall belong to and become the property of Lessor unless, at Lessee
risk, cost, and expense, it is removed prior to the return of such item of
Equipment by Lessee.

15. End of Term Purchase. If the “End of Lease Option” at the beginning of this
Lease specifies “FMV”, then upon termination or expiration of this Lease:
(a) provided no Event of Default exists, and (b) Lessee has provided 90 days
prior written notice to Lessor of its intent to purchase, Lessee shall have the
option to purchase all (not part) of the Equipment at Fair Market Value without
recourse or warranty. The Fair Market Value of the Equipment shall be the then
retail market price determined by the mutual agreement of Lessor and Lessee.
Title to the Equipment shall automatically pass to Lessee upon payment in full
of the purchase price but in no event earlier than the expiration of the Term of
this Lease. If the parties are unable to agree on the purchase price, or the
terms and conditions of the purchase, then this Lease shall remain in full force
and effect, and Lessee will be invoiced, and agrees to pay Rent for the
Equipment beyond the termination or expiration of the Lease until the Fair
Market Value payment has been received by Lessor. If the “End of Lease Option”
at the beginning of this Lease specifies “$1 buy out”, then upon expiration of
the Initial Term, provided no Event of Default exists, Lessee shall purchase the
Equipment hereunder by remitting One Dollar ($1.00) to Lessor on the last day of
the Initial Term. Notwithstanding any purchase option hereunder, until all
obligations of this Lease have been fulfilled, Lessor shall retain a purchase
money security interest in the Equipment and this Lease shall constitute a
security agreement under the Uniform Commercial Code of the state in which the
Equipment is located.

 

AGREEMENT TO LEASE EQUIPMENT (EASY LEASE)    CISCO CAPITAL CONFIDENTIAL REVISION
DATE: 1/01/2007   

 

2



--------------------------------------------------------------------------------

16. Financial Statements. In the event financial or other statements regarding
the condition and operations of Lessee are not publicly available and readily
accessible to Lessor, Lessee shall promptly furnish to Lessor such financial or
other statements regarding the condition and operations of Lessee and any
guarantor of any Lease as Lessor may from time to time request. Lessee further
agrees to promptly provide information regarding the Equipment as Lessor may
from time to time request.

16. Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” hereunder if (a) Lessee fails to pay any Rent or other
amount due within ten days after it becomes due and payable; (b) Lessee fails to
maintain insurance as required herein; (c) Lessee is in breach of Section 13,
(d) bankruptcy, receivership, insolvency, reorganization, dissolution,
liquidation or other similar proceedings are instituted by or against Lessee;
(e) Lessee defaults under any other Lease or agreement between the parties.

17. Remedies. If an Event of Default exists, Lessor may exercise any one or more
of the following remedies, in addition to those arising under applicable law:
(a) cancel any or all Leases by notice to Lessee and peacefully take possession
of any or all of the Equipment; (b) recover all sums due and accelerate and
recover the present value of the remaining payment stream of all Rent due under
this Lease, together with Rent and all other amounts currently due including
without limitation, any and all direct, indirect and consequential damages;
(c) sell or re-lease any or all of the Equipment, through public or private sale
or lease transactions, and apply the proceeds thereof to Lessee’s obligations
hereunder, and (d) exercise any other remedy in accordance with applicable
provisions of the Uniform Commercial Code. Lessee shall remain liable for any
resulting deficiency and Lessor may retain any surplus it may realize. Lessee
shall pay all costs and expenses (including reasonable attorneys’ fees) incurred
by Lessor in retaking possession of, and removing, storing, repairing,
refurbishing and selling or leasing such Equipment and enforcing any obligations
of Lessee hereunder.

18. Assignment by Lessor. Lessor may assign or transfer any or all of Lessor’s
interest in this Lease with notice to Lessee, Any assignee of Lessor shall have
all of the rights but none of the obligations (unless otherwise provided in the
applicable assignment), of a “Lessor” under this Lease. Upon notice of such
assignment or transfer, Lessee will pay all Rent and other sums due under this
Lease to such assignee or transferee. Lessee agrees that it will not assert
against any assignee any defense, counterclaim or offset that Lessee may have
against Lessor or any preceding assignee. The parties acknowledge and agree that
any Lessor obligation not assigned to an assignee shall remain with Lessor, and
Lessee shall have the right to seek recourse directly against Lessor for a
breach of any such obligation.

19. Entire Lease. No waiver or amendment of, or any consent with respect to, any
provision of this Lease shall bind either party unless set forth in a writing
signed by both parties. TO THE EXTENT PERMITTED BY APPLICABLE LAW AND NOT
OTHERWISE SPECIFICALLY GRANTED TO LESSEE IN ANY LEASE DOCUMENT, LESSEE HEREBY
WAIVES ANY AND ALL RIGHTS OR REMEDIES CONFERRED UPON A LESSEE UNDER SECTIONS
2A-508 - 2A-522 OF THE CODE OR ANY OTHER APPLICABLE LAW OR STATUTE, WITH RESPECT
TO A DEFAULT BY LESSOR UNDER THIS AGREEMENT OR ANY LEASE.

20. Default Rate. Any nonpayment of Rent or other amount payable hereunder shall
result in Lessee’s obligation to promptly pay Lessor on such overdue payment,
for the period of time during which it is overdue (including during any grace
period), interest at a rate equal to the lesser of 14% per annum, or (b) the
highest rate of interest permitted by applicable law (each, the “Default Rate”).

21. Governing Law. The parties expressly agree this Lease shall be governed in
all respects by the laws of the state of California. Both parties hereby consent
to personal jurisdiction and venue in the courts of the State of California in
San Francisco County.

22. Survival. All obligations of Lessee to make payments to Lessor under this
Lease or to indemnify Lessor, and all rights of Lessor hereunder with respect to
this Lease, shall survive the termination of this Lease and the return of the
Equipment.

23. Security. Lessee hereby appoints Lessor as its attorney-in-fact, coupled
with an interest, to file such financing statements, amendments and any other
instruments related to this Lease without Lessee’s consent. Lessee hereby grants
Lessor a security interest in Lessee’s right, title and interest, now existing
and hereafter arising, in and to all Equipment and any other rights to payment
arising out of this Lease. The original of this Lease shall constitute chattel
paper for purposes of the Uniform Commercial Code. If there exist multiple
originals of this Lease, the one marked “Lessor’s Copy” or words of similar
import, shall be the only chattel paper.

24. NOTICE. Any notice, request, demand, consent, approval or other
communication provided for or permitted in relation to this Lease shall be in
writing (including via facsimile) and shall be delivered to the parties at their
respective addresses set forth above.

LESSEE, BY THE SIGNATURE BELOW OF ITS AUTHORIZED REPRESENTATIVE, ACKNOWLEDGES
THAT IT HAS READ THIS LEASE, UNDERSTANDS IT, AND AGREES TO BE BOUND BY ITS TERMS
AND CONDITIONS. EACH PERSON SIGNING BELOW ON BEHALF OF LESSEE REPRESENTS AND
WARRANTS THAT HE OR SHE IS AUTHORIZED TO EXECUTE AND DELIVER THIS LEASE ON
BEHALF OF LESSEE.

 

LESSOR: CISCO SYSTEMS CAPITAL CORPORATION    LESSEE: LOOKSMART, LTD.

Signed:  

 

  Date:  

 

  Signed:  

/s/ Steve Markowski

  Date:   12-3-09 Name/Title  

 

  Name/Title:  

Steve Markowski CFO

 

AGREEMENT TO LEASE EQUIPMENT (EASY LEASE)    CISCO CAPITAL CONFIDENTIAL REVISION
DATE: 1/01/2007   

 

3